AMENDMENT TO EMPLOYMENT AGREEMENT BETWEEN RICHARD A. BIANCO AND AMBASE
CORPORATION




THIS AMENDMENT is entered into this 27th day of March 2018 by and between
Richard A. Bianco (the "Executive" or "Mr. Bianco") and AmBase Corporation, a
Delaware corporation (the "Company").


WHEREAS, the Company and the Executive entered into an employment agreement
dated March 30, 2006 as amended (the "2007 Employment Agreement"), pursuant to
which the Executive is employed by the Company as Chairman, President and Chief
Executive Officer for an employment period ending May 31, 2018; and


WHEREAS, the parties hereto desire by this writing to amend the Employment
Agreement to extend the term of Mr. Bianco's employment to May 31, 2023, or such
shorter period as mutually agreed to.


NOW, THEREFORE, it is AGREED that the Employment Agreement shall be amended as
follows:



1.
The 2007 Employment Agreement as amended currently provides for an employment
period ending May 31, 2018.  Section 1(a) of the Employment Agreement, first
sentence, currently states as follows:



(1)  Term of Employment.  (a) The Company hereby agrees to continue its
employment of Executive and Executive hereby agrees to continue his employment
as Chairman, President and Chief Executive Officer of the Company for an
additional period ending on May 31, 2018, or for such shorter period as may be
mutually agreed upon by the Company and Executive (the "Employment Period"),
subject to the terms and conditions of this Agreement."



2.
Pursuant to this Amendment, the term of the 2007 Employment Agreement shall be
extended for five (5) additional years to May 31, 2023, or such shorter periods
as may be mutually agreed upon by the Company and Executive.  Therefore,
pursuant to this Amendment, Section 1 (a) of the Employment Agreement, first
sentence as currently stated shall be deleted in its entirety and replaced with
the following:



(1)  Term of Employment.  (a) The Company hereby agrees to continue its
employment of Executive and Executive hereby agrees to continue his employment
as Chairman, President and Chief Executive Officer of the Company for an
additional period ending on May 31, 2023, or for such shorter period as may be
mutually agreed upon by the Company and Executive (the "Employment Period"),
subject to the terms and conditions of this Agreement."


All defined terms used without definitions shall have the meanings provided in
the Employment Agreement.  Except as herein amended, all other terms and
conditions of the Employment Agreement shall remain the same and the Employment
Agreement as herein amended shall remain in full force and effect.


IN WITNESS WHEREOF, the Employment Agreement is hereby amended effective as of
March 27, 2018.


Accepted and Agreed:
     
AmBase Corporation
     
/s/ Richard A. Bianco
By:
/s/ John Ferrara
Richard A. Bianco
Name:
John Ferrara
 
Title:
Vice President & Chief Financial Officer




